BRONSON LAW OFFICES, P.C.
Counsel for Debtor                                          .
480 Mamaroneck Ave.
Harrison, NY 10528
914-269-2530 (tel.)
888-908-6906 (fax)
H. Bruce Bronson
hbbronson@bronsonlaw.net

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 In re:                                                           Chapter 11
                                                                  Case No. 18-23814 (RDD)
 CREATIVE LEARNING SYSTEMS LLC,

                                                     Debtor.
 -------------------------------------------------------------X
    DEBTOR’S LIMITED OBJECTION TO THE MOTION OF GODDARD
       SYSTEMS, INC. TO ALLOW AND COMPEL PAYMENT OF
    ADMINISTRTIAVE EXPENSE CLAIM UNDER 11 U.S.C.§§ 503(b) FOR
  ROYALTY FEES AND ADVERTISING CONTRICBUTIONS INCURRED BY
                  THE DEBTOR POST-PETITON

        CREATIVE LEARNING SYSTEMS LLC (the “Debtor”) objects, in part, to the

motion (the “Motion”) of Goddard Systems, Inc. (“Goddard”) to allow and compel

payment of administrative expense claims under 11 U.S.C. § 503(b) for unpaid royalty

fees and advertising contributions incurred by the Debtor post-petition. In support of this

limited objection the Debtor states the following:

   1. Debtor concurs with Goddard’s statement of facts contained in its motion under

        the section “Background”, except for the statement in paragraph 21 of the Motion

        that “Debtor required a modification of the Franchise Rejection Date” which

        Debtor contends was mutually agreed upon.

   2. Debtor does not object to Goddard’s calculation of the amounts owed of

        $23,076.34 as an administrative expense claim (the “Administrative Expense

        Claim”).
3. While Debtor questions whether the Goddard Administrative Expense Claim is

   “the actual, necessary costs and expenses of preserving the estate”, Debtor does

   not challenge this point; provided, that the Administrative Expense Claim is not

   immediately payable and can be paid pursuant to the Debtor’s Plan. 11 U.S.C. §

   503(b).

4. Debtor objects to Goddard’s requiring immediate payment and contends that such

   payment is not required or necessary and would be detrimental to Debtor

   promulgating a confirmable Plan.

5. There are other claims that should be paid either before, or pare parsu with,

   Goddard’s claims. These claims are scheduled to be paid or waived upon

   confirmation of a Plan, including amounts owed to BFT as a superpriority claim,

   the Landlord, and legal counsel. The payment of Goddard prior to the

   confirmation of a Plan would result in preferential treatment of the Goddard

   Administrative Expense claim.

6. The Debtor is about to file a disclosure statement and plan of reorganization (the

   “Plan”). Such disclosure statement and plan are expected to be filed prior to the

   hearing date of the Motion. The disclosure statement will describe the treatment

   of the Goddard Administrative Expense Claim as well as its unsecured claim.

7. As stated in Goddard’s Motion “courts have discretion as to whether to provide

   for immediate payment….” In re HQ Global Holdings, Inc., 282 B.R. 169, 173

   (Bankr. D. Del. 2002).




                                         2
   8. In In re King, 392 B.R. 62 (Bankr. S.D.N.Y., 2008), Judge Glenn extensively

       analyzes the timing of the payment of administrative expense payments as

       follows:

                The timing of distributions for administrative expense payments,
                other than at the close of the case, is within the discretion of the
                Court. Varsity Carpet Serv., Inc. v. Richardson (In re Colortex
                Indus., Inc.), 19 F.3d 1371, 1384 (11th Cir.1994) (holding that due
                to the existence of higher priority claims, it was within the
                discretion of the court to delay payment of administrative
                expenses); Spartan Plastics v. Verco Indus. (In re Verco Indus.),
                20 B.R. 664, 665 (9th Cir. BAP 1982) ("The determination of
                when an administrative expense is to be paid is within the
                discretion of the trial court."); see also Local 144 Hosp. Welfare
                Fund v. Baptist Med. Ctr of New York, Inc. (Matter of Baptist Med.
                Ctr. of New York, Inc.), 52 B.R. 417, 421 (E.D.N.Y.1985)
                (recognizing Verco as standing for the proposition that the court is
                not required to allow immediate payment of administrative
                expenses); In re Chi-Chi's, Inc., 305 B.R. 396, 401
                (Bankr.D.Del.2004)        (denying     immediate     payment      of
                administrative expenses finding that administrative expenses may
                be delayed when the estate may not be able to pay all
                administrative expenses in full or based on other factors). Courts
                have also held that the court's discretion as to the timing of
                administrative payments should be used to ensure the "orderly and
                equal distribution among creditors and the need to prevent a race
                to a debtor's assets," especially if there is a doubt as to the
                administrative solvency of the debtor overall. In re Chi-Chi's, Inc.,
                305 B.R. at 401 (quoting In re HQ Global Holdings, Inc., 282 B.R.
                169, 173 (Bankr. D.Del.2002)); In re LTV Steel Co., 288 B.R. 775,
                779 (Bankr.N.D.Ohio 2002) (denying immediate payment of
                administrative expenses because the Bankruptcy Code does not
                require it and instead requires parity amongst administrative
                claims); 4 COLLIER ON BANKRUPTCY ¶ 503.03.

King at 67-8.




                                                3
   9. Accordingly, it is abundantly clear that under the case law Goddard’s

       Administrative Expense Claim need not be paid immediately as is demanded by

       Goddard.

   10. Currently Debtor does not have the funds on hand to pay Goddard its

       Administrative Expense Claim; however, the proposed Plan of reorganization will

       provide for payment in full. A cash contribution from the Debtor’s principal, as a

       mechanism of funding the Plan will satisfy the Goddard Administrative Expense

       Claim. Without such contribution, there would be no funds to make payment.

   11. Debtor believes that the Plan to be proposed by Debtor will be confirmable within

       a reasonable period of time.

   12. Debtor reserves all rights to object to Goddard’s other claims.

                                        CONCLUSION

       WHEREFORE, the Debtor respectfully requests that the court find that the

Goddard Administrative Expense Claim be deferred to be paid pursuant to a confirmed

plan of reorganization.

       Dated: July 15, 2019
       Harrison, NY
                                                    BRONSON LAW OFFICES, P.C.


                                                    /s/: H. Bruce Bronson
                                                    H. Bruce Bronson, Esq.




                                            4
